DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 10 – 15 are rejected under 35 U.S.C. 102(a)(2) as being aticipated by Suzuki (U.S. 20160241060).

Regarding claim 1, Suzuki teaches an on-board charging device (shown in figure 2 item 10A wherein an on-board charging device is interpreted as a vehicle side charging circuit defined in paragraph [0054]).
Suzuki teaches comprising: an AC connector configured to be connected to an electric vehicle supply equipment (EVSE), so that a protective earth terminal of the EVSE is electrically connected to a protective earth terminal of the on-board charging device (shown in figure 2 item 28 interpreted as a vehicle-side connecting part). 
Suzuki teaches an AC to DC converter electrically connected to the AC connector, the AC to DC converter being configured to convert an AC voltage provided by the EVSE into a DC voltage, wherein the AC to DC converter comprises a reference ground terminal (shown in figure 2 item 1104 defined as an AD converter). 
(shown in figure 1, defined in paragraph [0069] wherein the voltage detector 110 is connected to the connection point of the first resistor 104 and the second resistor 106 and detects a potential difference between a potential at this point and a reference potential (ground potential). Figures 3A and 3B teaches wherein an abnormality is detected based on voltage ranges). 

Regarding claim 2, Suzuki teaches the on-board charging device of claim 1, further comprising: a controller configured to determine that the protective earth terminal of the EVSE is abnormal when the detection voltage is lower than a predetermined threshold voltage (figure 2 paragraph [0070] teaches wherein a controller is interpreted as the determining part 112 which determines a state of connection between the vehicle-side connector 26 and the charger-side connector 36 and occurrence/non-occurrence of a failure in the vehicle-side circuit 10A based on a voltage detected by the voltage detector 110 and an on/off state of the switch 108. Paragraph [0074] teaches wherein the voltage that is detected by the voltage detector 110 can have values corresponding to five respective states. Paragraph [0075] teaches wherein the voltage that is detected by the voltage detector 110 can have values corresponding to five respective states. Thus, the determining part 112 makes a judgment using four threshold voltages).

Regarding claim 3, Suzuki teaches the on-board charging device of claim 2, wherein the controller determines that the protective earth terminal of the EVSE is normal when the detection voltage is higher than a predetermined threshold voltage (paragraph [0076] teaches if the voltage is lower than the second threshold voltage Vα2 and higher than or equal to the third threshold voltage Vα3 which is lower than the second threshold voltage Vα2, the determining part 112 determines that the vehicle-side connector 26 and the charger-side connector 36 are connected to each other).

Regarding claim 10, Suzuki teaches an operating method of an on-board charging device, the on-board charging device comprising an AC connector and an AC to DC converter, the operating method (shown in figure 2 item 10A wherein an on-board charging device is interpreted as a vehicle side charging circuit defined in paragraph [0054]).
Suzuki teaches comprising steps of: when the AC connector is connected to an electric vehicle supply equipment (EVSE) and a protective earth terminal of the EVSE is electrically connected to a protective earth terminal of the on-board charging device (shown in figure 2 item 28 interpreted as a vehicle-side connecting part) 
Suzuki teaches outputting a detection voltage based on a voltage difference between the protective earth terminal of the on-board charging device and a reference ground terminal of the AC to DC converter (shown in figure 2 item 1104 defined as an AD converter). 
Suzuki teaches determining whether the protective earth terminal of the EVSE is abnormal according to the detection voltage (shown in figure 1, defined in paragraph [0069] wherein the voltage detector 110 is connected to the connection point of the first resistor 104 and the second resistor 106 and detects a potential difference between a potential at this point and a reference potential (ground potential)).

Regarding claim 11, Suzuki teaches the operating method of claim 10, wherein the step of determining whether the protective earth terminal of the EVSE is abnormal comprises: determining that the protective earth terminal of the EVSE is abnormal when the detection voltage is lower than a (figure 2 paragraph [0070] teaches wherein a controller is interpreted as the determining part 112 which determines a state of connection between the vehicle-side connector 26 and the charger-side connector 36 and occurrence/non-occurrence of a failure in the vehicle-side circuit 10A based on a voltage detected by the voltage detector 110 and an on/off state of the switch 108. Paragraph [0074] teaches wherein the voltage that is detected by the voltage detector 110 can have values corresponding to five respective states. Paragraph [0075] teaches wherein the voltage that is detected by the voltage detector 110 can have values corresponding to five respective states. Thus, the determining part 112 makes a judgment using four threshold voltages).

Regarding claim 12, Suzuki teaches the operating method of claim 10, wherein the step of determining whether the protective earth terminal of the EVSE is abnormal comprises: determining that the protective earth terminal of the EVSE is normal when the detection voltage is higher than a predetermined threshold voltage (Figure 3A and paragraph [0076] teaches if the voltage is lower than the second threshold voltage Vα2 and higher than or equal to the third threshold voltage Vα3 which is lower than the second threshold voltage Vα2, the determining part 112 determines that the vehicle-side connector 26 and the charger-side connector 36 are connected to each other).

Regarding claim 13, Suzuki teaches the operating method of claim 10, further comprising: determining whether an AC voltage provided by the EVSE is higher than a predetermined voltage when the AC connector is connected to the EVSE; and determining whether the AC voltage falls within a first voltage range when the AC voltage provided by the EVSE is higher than the predetermined voltage (figure 3A teaches wherein determining whether the AC voltage is higher than a predetermined voltage the AC is connected to the EVSE and wherein the AC voltage falls within a first range). 

Regarding claim 14, Suzuki teaches the operating method of claim 13, wherein the step of determining whether the protective earth terminal of the EVSE is abnormal comprises: determining whether the detection voltage is lower than a first predetermined threshold voltage when the AC voltage falls within the first voltage range; determining whether the detection voltage continues to be lower than the first predetermined threshold voltage over a first predetermined period; and determining that the protective earth terminal of the EVSE is abnormal after the detection voltage continues to be lower than the first predetermined threshold voltage over the first predetermined period (Paragraphs [0051] - [0052] teaches wherein voltage detection is determined a first period interpreted as a period before start of charging to determine whether the charge is connected. Figures 3A and 3B and paragraphs [0074] – [0075] teaches wherein determining whether the detection voltage is lower than a predetermined threshold over a first period of time. Figures 3A and 3B teaches wherein an abnormality is detected based on voltage ranges).

Regarding claim 15, Suzuki teaches the operating method of claim 13, wherein the step of determining whether the protective earth terminal of the EVSE is abnormal comprises: determining whether the detection voltage is lower than a second predetermined threshold voltage when the AC voltage falls within a second voltage range and not the first voltage range; determining whether the detection voltage continues to be lower than the second predetermined threshold voltage over a second predetermined period; and determining that the protective earth terminal of the EVSE is abnormal after the detection voltage continues to be lower than the second predetermined threshold voltage over the second predetermined period (Paragraphs [0051] - [0052] teaches wherein voltage detection is determined a second period interpreted as a period after start of charging to determine whether the charge is connected. Figures 3A and 3B and paragraphs [0074] – [0075] teaches wherein determining whether the detection voltage is lower than a predetermined threshold over a first period of time. Figures 3A and 3B teaches wherein an abnormality is detected based on voltage ranges).

Allowable Subject Matter
Claims 4 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAGNUSSON; Anders et al.	US 20150115874
Morita; Katsuaki et al.	US 20090195219
HASHIMOTO; Masahiko et al.	US 20120001640
MIZOGUCHI; Hayato et al.	US 20170012422
KOBAYASHI; Yasuhiro	US 20170197508
KAWAMURA; Hiroshi et al.	US 20170272009
TSUKAMOTO; Yukinori	US 20200406774
YUGOU; Masaki	US 20090295329
Masuda; Tomokazu et al.	US 20190148957.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859